Exhibit 10.2

Execution Version

AMENDMENT NO. 1 TO WARRANT AGREEMENT

AMENDMENT NO. 1 (this “Amendment”), dated as of October 25, 2019 by and between
McDermott International, Inc., a corporation organized under the laws of the
Republic of Panama, and Computershare Inc. a Delaware corporation
(“Computershare”), and its wholly owned subsidiary Computershare Trust Company,
N.A., a federally chartered trust company (collectively, the “Warrant Agent”)
and constitutes an amendment to that certain Warrant Agreement, dated as of
November 29, 2018 (the “Existing Warrant Agreement”), between the Company and
the Warrant Agent. Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings given to such terms in the Existing Warrant
Agreement.

WHEREAS, Section 8.04 of the Existing Warrant Agreement provides that the
Company and the Warrant Agent may amend, subject to certain conditions provided
therein, the Existing Warrant Agreement with the vote or written consent of the
registered holders of the majority of the then outstanding Warrants;

WHEREAS, the Holders signatory hereto own of record all of the issued and
outstanding Warrants; and

WHEREAS, the parties hereto desire to amend the Existing Warrant Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Existing Warrant Agreement as set forth herein.

ARTICLE I

AMENDMENTS

Section 1.01    Amendment of Existing Warrant Agreement.

(a)    The Existing Warrant Agreement is hereby amended by deleting and
replacing Section 4.01(a) with the following:

(a) Subject to the terms of this Amendment, a Warrant shall be exercisable, at
the election of the Holder thereof, either in full or from time to time in part
during the period commencing at the earlier of (i) any Change of Control (as
defined in the Certificate of Designation) or the commencement of proceedings
for the voluntary or involuntary dissolution, liquidation or winding up of the
Company and (ii) opening of business on October 25, 2019 and until 5:00 p.m.,
New York City time, on November 29, 2028 (the “Expiration Time”), and shall
entitle the Holder thereof to receive Warrant Shares from the Company. No
adjustments as to dividends will be made upon exercise of the Warrants. Each
Warrant not exercised prior to the Expiration Time shall become void and all
rights thereunder and all rights in respect thereof under this Amendment shall
cease as of such time. The Company shall notify the Warrant Agent in writing
upon the occurrence of either of the events described in this
Section 4.01(a)(i), and until such written notice is received by the Warrant
Agent, the Warrant Agent may presume conclusively for all purposes that neither
of the events described in this Section 4.01(a)(i) has occurred.

(b)    The Existing Warrant Agreement is hereby amended by deleting and
replacing Section 8.04(g) with the following:

(g) If an amendment, supplement or waiver changes the terms of a Warrant, the
Company or the Warrant Agent may require the Holder to deliver it to the Warrant
Agent so that the Warrant Agent may place an appropriate notation of the changed
terms on the Warrant and return it to the Holder, or exchange it for a new
Warrant that reflects the changed terms. The Warrant Agent may also place an
appropriate notation on any Warrant thereafter countersigned. However, the
effectiveness of the amendment, supplement or waiver shall not be affected by
any failure to annotate or exchange Warrants in this fashion.

 

1



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS

Section 2.01    Entire Agreement. The Warrant Agreement, as modified by this
Amendment, constitutes the entire understanding of the parties and supersedes
all prior agreements, understandings, arrangements, promises and commitments,
whether written or oral, express or implied, relating to the subject matter
hereof, and all such prior agreements, understandings, arrangements, promises
and commitments are hereby canceled and terminated. Except as expressly amended
by the terms of this Amendment, the Warrant Agreement shall remain in full force
and effect, and nothing herein shall be deemed to constitute a waiver of any
provision of the Warrant Agreement.

Section 2.02    Governing Law; Jurisdiction and Venue; Waiver of Jury Trial.
This Amendment shall be governed by and construed in accordance with the laws of
the State of New York (without giving effect to any principles of conflicts of
laws thereof that would result in the application of the laws of any other
jurisdiction, except to the extent that the New York conflicts of laws
principles would apply applicable laws of the Republic of Panama to internal
matters relating to corporations organized thereunder). The Company, the Warrant
Agent and each Holder of a Warrant each hereby irrevocably and unconditionally:

(a)    submits for itself in any legal action or proceeding relating solely to
this Amendment or the transactions contemplated hereby, to the exclusive
jurisdiction of the courts of the State of New York and the Federal courts of
the United States of America;

(b)    consents that any such action or proceeding may be brought in such
courts, and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same to the extent permitted by applicable law;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth in Section 8.02 of the Warrant Agreement or at
such other address of which the other party shall have been notified pursuant
thereto;

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by applicable law or shall limit the right
to sue in any other jurisdiction for recognition and enforcement of any judgment
or if jurisdiction in the courts referenced in the foregoing clause (a) are not
available despite the intentions of the parties hereto;

(e)    agrees that final judgment in any such suit, action or proceeding brought
in such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by applicable law;

(f)    agrees that to the extent that such party has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process with
respect to itself or its property, such party hereby irrevocably waives such
immunity in respect of its obligations under this Amendment, to the extent
permitted by applicable law; and

(g)    IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING IN RELATION TO THIS AMENDMENT.

 

2



--------------------------------------------------------------------------------

Section 2.03    Severability. In case any provision in this Amendment is
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.

Section 2.04    Headings. The headings of the Articles and Sections of this
Amendment have been inserted for convenience of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 2.05    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. Delivery of an executed counterpart of a signature page
to this Amendment by facsimile or .pdf attachment to electronic mail shall be
effective as delivery of a manually executed counterpart to this Amendment.

[Signatures follow on next page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed as of the date first above written.

 

MCDERMOTT INTERNATIONAL, INC. By:  

/s/ Stuart A. Spence

Name:   Stuart A. Spence Title:  

Executive Vice President and

Chief Financial Officer

COMPUTERSHARE INC., and COMPUTERSHARE TRUST COMPANY, N.A collectively, as
Warrant Agent By:  

/s/ Collin Ekeogu

Name:   Collin Ekeogu Title:   Manager, Corporate Actions Accepted, agreed and
consented to: WEST STREET CAPITAL PARTNERS VII OFFSHORE INVESTMENTS, L.P., by:
Goldman Sachs & Co. LLC, its Attorney-In-Fact By:  

/s/ Chris Crampton

Name:   Chris Crampton Title:   Managing Director WEST STREET CAPITAL PARTNERS
VII – PARALLEL B, L.P. by: Goldman Sachs & Co. LLC, its Attorney-In-Fact By:  

/s/ Chris Crampton

Name:   Chris Crampton Title:   Managing Director

Signature Page to Amendment No. 1 to Warrant Agreement



--------------------------------------------------------------------------------

WEST STREET CAPITAL PARTNERS VII B, L.P. by: Goldman Sachs & Co. LLC, its
Attorney-In-Fact By:  

/s/ Chris Crampton

Name:   Chris Crampton Title:   Managing Director APICORP MANAGED ACCOUNT
INVESTMENT VEHICLE, L.P. by: Goldman Sachs & Co. LLC, its Attorney-In-Fact By:  

/s/ Chris Crampton

Name:   Chris Crampton Title:   Managing Director

Signature Page to Amendment No. 1 to Warrant Agreement